Morphy, J.,
delivered theopinion of the court.
The defendant appeals from a judgment decreeing him to pay back to plaintiff fifteen hundred dollars, the price of a slave he had sold to the latter, and who died of a pulmonary complaint shortly after the sale. The'fact of the existence of the malady, at the time of the sale, is satisfactorily proven by the physician who attended the slave, during his last illness. This evidence cannot be outweighed by the opinions of any number of witnesses as to the healthful appearance of the negro, during several years before that time; but even those witnesses show that the boy was subject to an indisposition, which they denominate a slight sensation. It might have been the first seeds or workings of the very disease, declared by the physician to have been the cause of his death.
Ia an action for the return of the price, on account of redhi-bitory defects in a slave, although the demand exceeds five hundred dollars, it may be proved by a single witness, when the claim grows out of a contract evidenced by a notarial act.
A point made by appellant’s counsel is, that plaintiff’s claim being over five hundred dollars, the testimony of a single witness was insufficient, and he relies on article 2257, of the Louisiana Code. This provision is altogether inapplicable to the present case. The agreement out of which plaintiff’s claim grows is evidenced by a notarial act; as to the facts which may entitle him to a recovery under it, no law requires that they should be made out by more than one witness, unless the counsel seriously have intended to revive the old maxim, testis unus, testis nullis.
It is, therefore, ordered and adjudged, that the judgment below be affirmed, with costs.